Title: To Thomas Jefferson from Edmund Randolph, 12 April 1793
From: Randolph, Edmund
To: Jefferson, Thomas



Sir
Philadelphia April 12th. 1793.

You will perceive from the two letters marked A and B, of which I enclose copies, that the subject of Mr. Pagan has been for some time in my view. The former of those letters being intended for you, and containing a summary of facts; I determined to shew it to Mr. Tilghman, who was Pagan’s Counsel, before it was sent to you, in order that he might correct any mistatement. This produced the latter letter from him to me; and I have thought it more adviseable to forward both of them to you, even in the unfinished state of my own, than to reduce the case into a form, which might be supposed to be less accurate.
As I do not discover an essential difference between Mr. Tilghman and myself, I shall not discuss any seeming variance, but proceed upon his ideas.
It is too obvious, to require a diffusive exposition, that the application for a writ of error was not only prudent, but a duty, in Pagan. To this Mr. Tilghman explicitly assents, when he says, that he was perfectly “satisfied of the prudence of applying for the writ of error, as Pagan could not complain of a defect of justice, until he had tried the writ of error and found that mode ineffectual.” This remark becomes the more important, as it manifests, that the process was not suggested, as an expedient for shifting any burthen from the Government. Indeed I may with truth add, that the proceedings, taken collectively, appeared to me to present a sufficient intimation of the main question, to serve as a ground of decision.
However, take the case under either aspect, as excluding, the consideration of the main question by an omission in the pleadings and record; or as exhibiting it fully to the cognizance of the Court.
It never was pretended, that a writ of error ought to have been granted, unless the matter was apparent on the record. Whose Office  was it to make it thus apparent? Of the attorney who managed the pleadings. If therefore he has failed to do so, we may presume, that he considered the ground untenable, or was guilty of inattention. Either presumption would be fatal to a Citizen of the United States; and the condition of a foreigner cannot create a new measure in the administration of justice. It is moreover certain; that those, who have been consulted on Pagan’s behalf, as well as others, have seriously doubted, whether a cause, which has been pursued to the extent which his had reached before the commencement of our new Government, was susceptible of federal relief.
The last observation opens the inquiry, what remedy ought the Supreme Court of the United States to have administered, even if the question had been fairly before them? My opinion is, that the very merits are against Mr. Pagan. In America the construction of the Armistice has been almost universally to compute the places, within which different times were to prevail, by latitude only. Am I misinformed, that such an interpretation has been pressed by our Ministers, and not denied by those of London? A second mode has been adopted by describing a circle; and thereby comprehending longitude as well as latitude: Now let either rule be adopted; and the position of the Capture in this case will be adverse to Pagan’s pretensions.
But what can be exacted from our Government, after repeated trials, before various jurisdictions, none of which can be charged with any symptom of impropriety, and upon a subject, which to say no more, is at least equipoised? Nothing—And I appeal to the British reasoning on the Silesia loan as supporting this sentiment in the following passages. “The law of nations, founded upon justice, equity, convenience and the reason of the thing, and confirmed by long usage, do not allow of reprisals, except in case of violent injuries, directed and supported by the State and justice absolutely denied, in re minime dubiâ, by all the tribunals and afterwards by the prince.” “Where the Judges are left free, and give sentence according to their conscience, tho’ it should be erroneous, that would be no ground for reprisals. Upon doubtful questions different men think and judge differently; and all a friend can desire is, that justice should be as impartially administered to him, as it is to the subjects of that prince, in whose Courts the matter is tried.” Under such circumstances, a Citizen must acquiesce. So therefore must Pagan; against whom even the Court of Nova Scotia, within the dominions of his own sovereign, has once decided.
There are many smaller points, arising from the controversy, which might be relied on. But I pass them over, from a hope, that the observations, already made, will induce you to think with me, that  Government is not bound to interpose farther in the behalf of Pagan. I have the honor, sir, to be with respect & esteem yr. mo. ob. serv.

Edm: Randolph

